PER CURIAM.
Robert Charles Blackburn appeals his conviction and sentence for one count of lewd and lascivious assault upon a child under 16 years of age. § 800.04(1), Fla. Stat. (1997). We affirm the conviction.
Blackburn stalked the victim in a department store before approaching him from the rear, grabbing him by the shoulders, and rubbing his erect penis on the victim’s clothed back. The record does not indicate whether Blackburn was also fully clothed at the time of the event, but the location of the event would imply that he was. Blackburn contends that he should not have been assessed victim injury points for sexual contact and relies’ upon our decisions in Reyes v. State, 709 So.2d 181 (Fla. 5th DCA 1998) and Spioch v. State, 742 So.2d 817 (Fla. 5th DCA 1999). This court receded from these cases in Kitts v. State, — So.2d -, 2000 WL 553926, (Fla. 5th DCA May 5, 2000). Kitts requires our affirmance.
AFFIRM CONVICTION.
W. SHARP, PETERSON and GRIFFIN, JJ., concur.